By the Court.
This is an action wherein plaintiffs sought to enjoin certain garment workers’ and manufacturers’ associations from interfering, by threats or other unlawful means, with the business and customers of the plaintiffs, and also from interfering with certain contracts alleged to have been entered into between the plaintiffs and some of the defendants.
The defendants answered, substantially denying the material allegations of the petition. The cause was heard by the court of common pleas, and appealed to the Court of Appeals. The latter court finding “all of the issues in favor of the defendants” dissolved the injunction theretofore allowed.
Since no finding of facts was made by the appellate court, this court finds itself unable, upon the state of this record, and in view of said journal entry, to do otherwise than affirm the judgment of the Court of Appeals.

Judgment affirmed.

Marshall, C. J., Wanamaker, Robinson, Jones, Matthias, Bay and Allen, JJ., concur.